        Case 1:19-mj-03311-LFL Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 5
                                                                                                           !
                                   UNITED STATES DISTRICT CO U RT
                                   SO U TH ERN DISTRICT OF FLO RIDA

                                     casexo. 19-m '-0-5.
                                                       51 -LctaIs

           UN ITED STATES O F AM ERICA



           K END RICK M ITCH DO R CELY ,
1
                          D efendant.            /
)
(
                                        CRIM INAI,COVER SHEET
)             Did thismatteroriginate from am atterpending in the CentralRegion ofthe United States
              Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                   Yes V No
)
              Di
              Atd th
                tor isyma
                   ne    ttefricoeri
                       'sof        giinor
                                   pr  ate
                                         tofr
                                            omus
                                            Augatma
                                                  8,t
                                                    terp4en
                                                    201   (Mdi
                                                             ng.
                                                             agiJnthe
                                                                 udgeNort
                                                                     shahe
                                                                         er
                                                                        niknMRegion
                                                                              ayna  o?ftheUn
                                                                                  rd)       itsedVStaNo
                                                                                           Ye        tes
;.
)
                                                     Respecttklly subm iued
.
(                                                                            ,
)                                                    ARIANA FAJARD ORSHAN
)                                                    UNITED STATE XTTORNEY
                                                                ,
t
)                                            Bv:         zx
t                                                    a om as Haggerty
t
i                                                    ASSISTANT UNITED STATESATTORNEY
r
)
)
.
                                                     FloridaBarNo. 46136
)
'                                                    99N .E.4th Street
t
E                                                    M iam i,Florida 33132
:
i
t                                                    -
                                                     fkl:       305-961-9002
)
/                                                    Fax:       305-530-7976
t
.
                                                     Email:     Thom asl-
                                                                       .laggerty@usdoj.gov
E)è
  -
:
;
t
-
)
t
y
'
.
'
.
h
j'
'
)
    (


    (
    )
    ;
  Case 1:19-mj-03311-LFL Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 5


AO 91(Rev.11/11) CriminalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAm erica
                  Kendri
                       ckMV.i
                            tchDorcel
                                    y                           casexo./s -?n.-co.
                                                                                 5/l-t-ok4'
                                                                                          ,.
                                                                                           s
                                                                                     J



                                         C RIM IN A L C O M PLAIN T
        1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmyknowledgeand belief.
Onoraboutthedatets)of                 August15,2019         inthecounty of             Miami-Dade        inthe
   Southern    Districtof              Florida      ,thedefendantts)violated:
        CodeSection                                              OffenseDescrl
                                                                             ption
18U.S.C.b2113(a)                         BankRobbery




        Thiscriminalcomplaintisbased on thesefacts:
SEE ATTACHED AFFIDAVIT




        V Continuedontheattachedsheet.

                                                                               Complainant'
                                                                                          ssignature
                                                                         JessieApaza,SpecialAgent,FBI
                                                                                Printed nameand title

Swornto beforeme and signed in my presence.
                                                                          .:
                                                                           e




Date:                            /%
                                                                                  Judge'
                                                                                       ssignature

City and state:       4     4                                    Honorable Lauren F.Louis,U.S.M agistrateJudge
                                                                                J'rjn/e#nameand title
Case 1:19-mj-03311-LFL Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 5




                 AFFIDA VIT IN SU PPO RT O F C RIM IN AL CO M PLA IN T

        Y ourA ffiant,Jessie Apaza,being duly sworn,deposes and states as follow s:

                      IN TR O D UC TIO N A ND A G EN T BA C K G R O U N D

        1.     Iam a SpecialAgentfortheFederalBureau ofInvestigation (ççFB1'')currently
 assigned to the V iolent Crim esT ugitive Task Force in the M iam i D ivision. Prior to m y

 assignm entto the V iolentCrim es/Fugitive Task Force,Iw as assigned to the Com plex Financial

 Crimes squad for three years. 1 have received training at the FBI Academy in Quantico,
 V irginia.A sa SpecialA gentforthe FBI,m y currentduties involve the investigation ofa variety

 ofviolations of federaloffenses,including barlk robberies,H obbs A ct robberies,extortion,and

 other violations of federal law . I have been an FBI Special A gent since Septem ber 2015 and

 have been assigned to the M iam i D ivision since M arch 2016. Prior to m y em ploym ent as a

 Special A gent with the FBI, I w orked as an FB1 lnvestigative Specialist from June 2010 to

 Septem ber2015 where Iinvestigated threatsto nationalsecurity.

        2.     This affidavit is subm itted in support of a crim inal com plaint charging

 KENDRICK MITCH DORCELY (ECDORCELV ')with attempted bank robbery,in violation of
 Title 18,United StatesCode,Section2113(a).
               l respectfully subm itthere is probable cause to believe that on A ugust 15,2019,

 D ORCELY did know ingly attem ptto take by intim idation,from persons and in the presence of

 em ployees of Citibank located at 260 East Court, in M iam i, Florida, U nited States currency

 belonging to,and in the care,custody,control,m anagem ent,and possession of Citibank,a bank

 w hose depositsw ere then insured by the FederalDepositlnsurance Corporation.

               The statem entscontained in thisaftidavitare based on m y personalknow ledge,as

 w ellasinform ation relayed to m e by otherlaw enforcem entofticialsand barlk seclzrity personnel
Case 1:19-mj-03311-LFL Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 5




  involved in thisinvestigation.Ihavenotincluded in thisaffidaviteach and every factknownto

  m e.Rather,Ihaveindudedonlythe fadsthatare suftk ientto establish probablecauseforthe

  issuance ofa crim inalcom plaintagainstD OR CELY forthe above-described crim inalviolation.

                                      PR O BA BLE C A USE

                On A ugust 15,2019,atapproxim ately 12:19 p.m .,a black m ale,lateridentified as

 D ORCELY , entered the Citibav ,located at 260 East Court, in M inm i, Florida. Citibank is

 insured by the FederalDepositInslzranceCorporation.

        6.      D OR CELY ,w earing a grey t-shirtw ith ûSN BA ''displayed on the frontand dark

 shorts,and carrying a black backpack,approached the victim bank tellerand handed overa hand

 w ritten note thatstated tûlkead carefully l have a bom b in m y backpack.I w antyou to give m e a

 stack of100'sand 50'sno dyepack.In lessthan 5 minutes!Beforedetination gsicj!Thisnota
 Jokel''Upon review ing the dem and note,the victim barlk teller backed aw ay from the counter

 and handed the note to the branch m anager.The m anager told the victim tellerto callthe police

 and ordered em ployeesinto the vault.The victim tellercalled the police.DORCELY,stillin the

 bank lobby,was subsequently arrested by responding M iam i-D ade Police D epartm entofficers.

               The attem pted bank robbery w as recorded on C itibank's video security cnm eras.

 This footage captured D O RCELY as he entered the bank,handed a note to the victim teller,and

 wassubsequentlytaken intocustody.

        8.     DORCELY wastransported to the FBlM iamiField office to be interviewed and

 processed. A fter waiving his M iranda Rights and agreeing to speak to law enforcem ent,

 DORCELY admitted to entering theCitibank and handing thevictim tellera note.

               FBlagents searched DO RCELY 'Sbackpack and discovered a black skim ask and

 a plasticblack toy gun.
Case 1:19-mj-03311-LFL Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of 5
                                                                                                    l
                                     C O N CLU SIO N

        10.    Based on m y training and experience,and as further supported by the facts in this

 affidavit,1 respectfully subm it that probable cause exists to charge D ORCELY w ith attem pted

 bankrobberyinviolation ofTitle18,UnitedStatesCode,Section2113(a).


        FUR TH E R Y O U R A FFIAN T SAY ETH NA U G H T.



                                            SPE A L A GEN T JESSIE A PA ZA
                                            FE R AL BU REA U O F INV ESTIGA TION

 Subscribed     sworn     ore m e
 this/@       ofAu t,2019.
        /
 H ON      L LAU REN F.LOU IS
 UN ITED STA TES M A GISTR ATE JU D GE
